Citation Nr: 0428123	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  94-45 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for residuals of a finger 
injury.

Entitlement to service connection for essential hypertension.

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1970.  The 
veteran served in the Republic of Vietnam from April 1968 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for residuals of a finger injury, 
hypertension and peripheral neuropathy.

The Board remanded the claims for further development in May 
1997 and February 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not show that residuals of a 
right finger injury may reasonably be attributed to an injury 
during service.

3.  The evidence of record does not show a reasonable basis 
for a finding that essential hypertension had origins during 
service or for many years thereafter.

4.  The weight of the evidence is against a finding that 
peripheral neuropathy is etiologically related to Vietnam 
service and exposure to Agent Orange therein.

5.  Chronic peripheral neuropathy was not manifested within 
the time frames contemplated for a presumptive grant of 
service connection.


CONCLUSIONS OF LAW

1.  Residuals of a finger injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred as a 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in 
January and February 2002, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in May 1999, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in January and 
February 2002 and was given an ample opportunity to respond.  
He did not do so, and the case was returned to the Board.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded several VA examinations.  The Board is 
aware that the veteran has stated that he has been treated at 
the Miami VAMC since 1970.  The RO requested all the 
veteran's post service medical records from the Miami VAMC on 
several occasions.  In a June 1994 communication, the Miami 
VAMC stated that any records regarding treatment prior to 
1993 had been archived and, after a search of the archived 
records, the VAMC could not locate any treatment records 
pertaining to the veteran prior to 1993.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available that the RO has not obtained or attempted 
to obtain.  While any remaining treatment records for the 
Miami VAMC are considered Federal records, the Board finds 
that, in light of the June 2004 communication from the VAMC, 
further attempts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(2).  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for Residuals of a Finger Injury

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to an injury to any of the 
veteran's fingers.

A March 1994 VA examination report noted that the veteran 
reported a history of an injury to the right index finger.  
The diagnosis was osteoarthritis of the proximal internal 
interphalangeal joint of the right index finger.  No comments 
were offered regarding the etiology of the diagnosed 
disorder.  An x-ray taken in conjunction with the VA 
examination was interpreted as showing no evidence of 
fracture, dislocation, destructive or sclerotic bony lesions.  
Multiple linear densities that could represent a small 
metallic fragment or sutures were identified surrounding the 
base of the middle phalanx with considerable swelling of the 
neighboring soft tissue.  The joint spaces were noted to be 
well preserved.

A November 1997 VA examination report noted a history of a 
fracture to the right index finger at the proximal 
interphalangeal joint.  The diagnosis was residual from a 
right index finger injury.  No comments were reported by 
either the veteran or the examiner regarding the specifics, 
origins or history of an injury to the finger.

A February 2002 letter asked the veteran to supply 
information describing in further detail the injury he 
sustained to his finger during service.  He did not respond 
to this request.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Though the November 1997 VA examiner diagnosed the veteran 
with residuals of right finger injury, there is no clinical 
evidence of record regarding an inservice injury.  In this 
regard, service medical records are silent with regard to 
complaints, findings or treatment associated with an injury 
to any of the veteran's fingers.  In addition, the veteran 
has not provided details regarding an injury sustained during 
service, despite being asked to do so in a February 2002 
letter.  His own assertions to the effect that he sustained 
the injury in service will not, under the facts of this case, 
suffice as a basis for granting his claim.

III.  Service Connection for Hypertension

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to hypertension.  The veteran's 
blood pressure reading was noted to be 136/80 on his June 
1966 enlistment examination report.  His blood pressure 
reading was noted to be 128/82 on his June 1970 separation 
examination report.

A June 1993 VA treatment note, documenting treatment for a 
different disorder, noted that the veteran's past medical 
history included no hypertension.  An August 1993 VA 
treatment note noted a blood pressure reading of 140/95.  The 
diagnosis was hypertension.

A March 1994 VA examination report noted that the veteran 
reported a history of hypertension.  His blood pressure 
reading was noted to be 148/100.  The diagnosis was essential 
hypertension.  No comments were made regarding the etiology 
of the diagnosis.

VA treatment notes dated from May 1994 through May 2002 
reflect continued treatment for hypertension.  Such treatment 
notes do not comment on the history or etiology of his 
diagnosed hypertension.

An August 2000 VA examination report noted that the veteran 
was on medication for peripheral hypertension.  His blood 
pressure reading was noted as being 140/84.  The diagnosis 
was arterial hypertension controlled on medication.  No 
comments were offered regarding the onset or etiology of this 
disorder.

Criteria

Service connection may be granted for hypertension, if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis

The Board notes that two blood pressure readings were noted 
while the veteran was on active duty.  These readings show 
that his diastolic pressure was found to be below 90 mm., and 
that his systolic pressure was found to be below 160 mm.  
Pursuant to 38 C.F.R. § 4.104, Diagnostic Code (2003), the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had essential or chronic hypertension during 
service.

The Board has reviewed the veteran's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with essential hypertension, there is no 
medical evidence associating the veteran's current diagnosis 
with his military service.  As discussed above, the earliest 
indication was an August 1993 VA treatment note, which 
reflects a diagnosis of hypertension.  In addition, a June 
1993 VA treatment note reports no history of hypertension.  
There is no medical evidence dated prior to August 1993 
suggesting a pattern of elevated blood pressure readings or 
that he had been diagnosed with chronic or essential 
hypertension.

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were within ranges of 
normal, and that the first diagnosis of chronic hypertension 
does not appear in the record until several decades after 
service, the Board concludes that there is no tenable basis 
for a finding that the veteran's claimed hypertension had its 
origins in, or is otherwise related to, service.

IV.  Service Connection for Peripheral Neuropathy

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to peripheral neuropathy.  The 
June 1970 separation examination report noted that the 
veteran's neurological examination was normal.

Service personnel records indicate that the veteran served in 
the Republic of Vietnam from April 1968 to May of 1969.

A March 1994 VA examination report noted that the veteran 
reported being exposed to Agent Orange during service.  The 
examiner also noted that the veteran had a history of heavy 
drinking.  The examiner stated that "while Agent Orange can 
be a cause of the [veteran's] problem, this also can be 
caused by chronic alcohol neuropathy.  The [veteran] admitted 
that he was a very heavy drinker for many years.  At this 
point in time, I cannot tell you the etiology based on his 
neurologic examination and the history presented."

A November 1997 VA examination report noted that the 
veteran's claims folder was reviewed.  The veteran reported 
significant numbness, tingling, burning and dysthesias, 
particularly in the lower extremities, and also, to a lesser 
extent in the upper extremities.  The examiner stated that 
the veteran had a distal sensory polyneuropathy with 
diminished proprioception and abnormal gait, and atrophy of 
the muscles from a longstanding peripheral neuropathic 
process.  He noted that "potential etiologies for this could 
be either Agent Orange exposure or chronic alcoholism or a 
combination of the two."  The date of onset for his symptoms 
was unknown.

An August 2000 VA examination report noted a diagnosis of 
peripheral neuropathy of both hands from the wrist down, 
manifested by paresthesias and tingling.  The examiner stated 
he was "unable to detect its origin."

An August 2000 VA peripheral nerve examination report noted 
that the examiner had reviewed the veteran's November 1997 
examination report.  The examiner stated that a formal 
neurological evaluation should be conducted to evaluate a 
possible progression of distal neuropathy, as well as, to 
evaluate a cervical disc compression as an alternative 
etiology for the veteran's symptoms.

A May 2001 VA peripheral nerve examination report noted that 
the veteran's claims folder was reviewed.  The veteran 
complained of tingling in the distant aspects of his fingers 
in both hands for a number of years.  He denied tingling in 
either thumb.  He denied weakness in either hand.  The 
veteran also denied any numbness, tingling, or weakness in 
either foot.  The diagnoses were mild bilateral carpal tunnel 
syndrome and mild bilateral sensory peripheral neuropathy in 
both lower extremities.  The examiner stated that the 
peripheral neuropathy in the upper extremities was "chronic 
in nature and most likely due to a very mild carpal tunnel 
syndrome which is not service connected."  He went on to 
note that the mild sensory neuropathy in both feet "may be 
due to alcoholism or any number of other factors and is not 
service connected."


Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2003).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service. 38 C.F.R. § 3.307(a)(6)(ii) (2003).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2003).


Analysis

As stated above, for peripheral neuropathy to be 
presumptively associated with Agent Orange, it must have been 
manifested within weeks or months after exposure.  The record 
shows that the veteran served in Vietnam until May 1969.  The 
first objective evidence of findings or a diagnosis of 
peripheral neuropathy is 25 years later.  Thus, although 
peripheral neuropathy is one of the enumerated diseases 
listed in 38 C.F.R. § 3.309(e), the manifestations of the 
veteran's diagnosis of peripheral neuropathy are not those 
which are contemplated by the regulation.

The March 1994 and November 1997 VA examiners both indicated 
that the veteran's diagnosed peripheral neuropathy could be 
attributed to Agent Orange exposure or chronic alcohol use.  
The March 1994 VA examiner specifically stated that he could 
not tell "the etiology based on his neurologic examination 
and the history presented."  The November 1997 VA examiner 
referred to Agent Orange exposure, alcoholism or a 
combination of the two as "potential etiologies" for the 
veteran's diagnosis.  The August 2000 VA examiner stated, 
with regard to the veteran's diagnosis, that he was "unable 
to detect its origin."  The May 2001 VA examiner, after 
reviewing the claims folder, stated that the veteran's 
peripheral neuropathy in the upper extremities was "chronic 
in nature and most likely due to a very mild carpal tunnel 
syndrome which is not service connected."  He also noted 
that the mild sensory neuropathy in both feet "may be due to 
alcoholism or any number of other factors and is not service 
connected."  After a careful review of the record, the Board 
finds that the May 2001 VA examination is more probative with 
regard to the etiology of the veteran's current disorder.  
The examiner, who is a neurologist, reviewed the entire 
claims folder, including the opinions associating the 
veteran's diagnosis with Agent Orange exposure, in 
conjunction with offering his opinion.  The March 1994 and 
November 1997 VA examiners noted that Agent Orange exposure 
was a "potential" etiology.  However, these opinions refer 
to such exposure in terms that are too speculative to serve 
as a tenable basis for linking the veteran's current 
diagnosis to service, particularly when balanced against 
those more definitive and reasoned conclusions to the 
contrary.


ORDER

Entitlement to service connection for residuals of a finger 
injury is denied.

Entitlement to service connection for essential hypertension 
is denied.

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



